Citation Nr: 0607826	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  97-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from prior decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran received a hearing 
before a previous Veterans Law Judge in September 1999.  This 
claim was remanded by the Board in November 1999 for further 
development, and now returns again to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 1999, the veteran appeared at a hearing before a 
Veterans Law Judge who is no longer employed by the Board.  
In February 2006, the veteran was notified of his right to 
another Board hearing.  In March 2006, correspondence 
received from the veteran indicated that he does wish to be 
scheduled for a hearing before another Veterans Law Judge.  
As such, the Board must remand this claim for another Travel 
Board hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
at the RO.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


